SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE13D (Rule13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE13d-2(a) (Amendment No.11) EMERITUS CORPORATION (Name of Issuer) Common Stock, $.0001 par value (Title of Class of Securities) (CUSIP Number of Class of Securities) Richard A. Petrocelli Saratoga Management Company LLC 535 Madison Avenue New York, New York 10022 (212)906-7000 with a copy to: Andrew Bor Perkins Coie LLP 1201 Third Avenue, 40th Floor Seattle, Washington98101 (206)359-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 16, 2010 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box o Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) SCHEDULE13D CUSIP No.291005 10-6 Page2of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON Saratoga PartnersIV, L.P.(IRS No.13-4013670) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 4,524,911 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 4,524,911 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 4,524,911 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.5% (2) 14 TYPE OF REPORTING PERSON PN This figure includes securities beneficially owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Co. LLC.See Item5. The percentage is based on 39,517,683shares of Common Stock outstanding as of September16, 2010. SCHEDULE13D CUSIP No.291005 10-6 Page3of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON Saratoga CoinvestmentIV LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 4,524,911 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 4,524,911 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 4,524,911 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.5% (2) 14 TYPE OF REPORTING PERSON PN This figure includes securities beneficially owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Co. LLC.See Item5. The percentage is based on 39,517,683shares of Common Stock outstanding as of September16, 2010. SCHEDULE13D CUSIP No.291005 10-6 Page4of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON Saratoga AssociatesIV LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 4,524,911 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 4,524,911 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 4,524,911 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.5%(2) 14 TYPE OF REPORTING PERSON PN This figure includes securities beneficially owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Co. LLC.SeeItem5. The percentage is based on 39,517,683shares of Common Stock outstanding as of September 16, 2010. SCHEDULE13D CUSIP No.291005 10-6 Page5of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON Saratoga Management Company LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 4,524,911 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 4,524,911 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 4,524,911 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.5% (2) 14 TYPE OF REPORTING PERSON PN This figure includes securities beneficially owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Co. LLC.SeeItem5. The percentage is based on 39,517,683shares of Common Stock outstanding as of September 16, 2010. SCHEDULE13D CUSIP No.291005 10-6 Page6of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON JohnP. Birkelund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 4,401,830 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER WITH 10 SHARED DISPOSITIVE POWER 4,401,830 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 4,505,318 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.4% (2) 14 TYPE OF REPORTING PERSON IN This figure includes securities beneficially owned by Saratoga Partners IV, L.P., which is an affiliate of the Reporting Person.See Item5. The percentage is based on 39,517,683shares of Common Stock outstanding as of September 16, 2010. SCHEDULE13D CUSIP No.291005 10-6 Page7of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON ChristianL. Oberbeck 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 4,524,911 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER WITH 10 SHARED DISPOSITIVE POWER 4,524,911 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 4,582,076 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.6% (2) 14 TYPE OF REPORTING PERSON IN This figure includes securities beneficially owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Co. LLC, all of which entities are affiliates of the Reporting Person.See Item5. The percentage is based on 39,517,683shares of Common Stock outstanding as of September 16, 2010. SCHEDULE13D CUSIP No.291005 10-6 Page8of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON CharlesP. Durkin, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 7 SOLE VOTING POWER 178,049 (1) SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 4,401,830 (2) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER 178,049 (1) WITH 10 SHARED DISPOSITIVE POWER 4,401,830 (2) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 4,579,879 (1)(2) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.6% (3) 14 TYPE OF REPORTING PERSON IN Includes 51,000 shares issuable on exercise of exercisable stock options. This figure includes securities beneficially owned by Saratoga Partners IV, L.P., which is an affiliate of the Reporting Person. SeeItem 5. The percentage is based on 39,517,683shares of Common Stock outstanding as of September 16, 2010. SCHEDULE13D CUSIP No.291005 10-6 Page9of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON David W. Niemiec 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS* N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 7 SOLE VOTING POWER 103,908 (1) SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER 103,908 (1) WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 103,908 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3% (2) 14 TYPE OF REPORTING PERSON IN Includes 51,000 shares issuable on exercise of exercisable stock options. The percentage is based on 39,517,683shares of Common Stock outstanding as of September 16, 2010. SCHEDULE13D CUSIP No.291005 10-6 Page10of 14 Pages Item 1. Security and Issuer. This Schedule13D relates to 4,967,521 shares of common stock, $.0001 per share, (the "Common Stock") of Emeritus Corporation (the "Company") owned by the entities and individuals as set forth under Item 5. The principal executive offices of the Company are located at 3131Elliott Avenue, Suite500, Seattle, Washington 98121. Item 2. Identity and Background. This Schedule13D and amendments thereto is being filed jointly on behalf of the following persons (collectively, the "Reporting Persons"): (1)Saratoga Partners IV, L.P. ("Saratoga Partners"); (2)Saratoga Coinvestment IV LLC ("Saratoga Coinvestment"); (3)Saratoga Associates IV LLC ("Saratoga Associates"); (4)Saratoga Management Company LLC ("Saratoga Management"); (5)JohnP. Birkelund ("Mr.Birkelund"); (6)CharlesP. Durkin, Jr. ("Mr.Durkin"); (7)DavidW. Niemiec ("Mr.Niemiec"); and (8)ChristianL. Oberbeck ("Mr.Oberbeck"). Saratoga Partners is a Delaware limited partnership which makes investments for long-term appreciation.Saratoga Associates is the General Partner of Saratoga Partners.Saratoga Associates has appointed Saratoga Management as the Manager of Saratoga Partners.Saratoga Management along with Saratoga Associates makes all of the management and investment decisions on behalf of Saratoga Partners. Saratoga Coinvestment is a Delaware limited liability company which makes investments for long-term appreciation.Saratoga Management is the Managing Member of Saratoga Coinvestment and makes all of the management and investment decisions on behalf of Saratoga Coinvestment. Saratoga Associates is a Delaware limited liability company.As the General Partner of Saratoga Partners, Saratoga Associates participates in management decisions made on behalf of Saratoga Partners.Saratoga Associates is managed by an Executive Committee. Saratoga Management is a Delaware limited liability company.As the Manager of Saratoga Partners, Saratoga Management is responsible for the day to day management of Saratoga Partners and participates in investment decisions made on behalf of Saratoga Partners.As the Managing Member of Saratoga Coinvestment, Saratoga Management participates in investment decisions made on behalf of Saratoga Coinvestment.Saratoga Management owns shares directly and is also the attorney in fact and agent for the Saratoga Individuals.Saratoga Management is managed by an Executive Committee. John P. Birkelund is a Member and Executive Committee Member of Saratoga Associates.Mr. Birkelund is a citizen of the United States of America and has not during the past five years been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), nor has he been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction or been subject to any judgment, decree or final order relative thereto. SCHEDULE13D CUSIP No.291005 10-6 Page11of 14 Pages Charles P. Durkin, Jr. is a Member and Executive Committee Member of Saratoga Associates.Mr. Durkin is a citizen of the United States of America and has not during the past five years been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), nor has he been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction or been subject to any judgment, decree or final order relative thereto. David W. Niemiec is an Advisor to Saratoga Partners.Mr. Niemiec is a citizen of the United States of America and has not during the past five years been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), nor has he been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction or been subject to any judgment, decree or final order relative thereto. Christian L. Oberbeck is a Member and Executive Committee Member of both Saratoga Associates and Saratoga Management.Mr. Oberbeck is a citizen of the United States of America and has not during the past five years been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), nor has he been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction or been subject to any judgment, decree or final order relative thereto. The principal business address of each of the Reporting Persons is 535 Madison Avenue, New York, New York 10022.The shares and other securities held by each of the Reporting Persons is set forth under Item 5. Item 3. Source and Amount of Funds or Other Consideration. Since the filing of Amendment No.10 to this Schedule13D, the reporting persons had the following transactions in Company securities: (a)On July 1, 2008, $10.5 million principal amount of the Company's convertible debentures formerly held by Saratoga Partners, Saratoga Coinvestment and Saratoga Management (collectively, the "Saratoga Shareholders") were repaid on maturity and the convertible securities were retired. (b)On November13, 2009, Mr. Niemiec acquired 2,500 shares of Common Stock through the exercise of stock options for an aggregate exercise price of $16,250, exercised at a price of $6.50 per share.On July 21, 2010, Mr. Niemiec acquired 2,000 shares of Common Stock through the exercise of stock options for an aggregate exercise price of $5,125, exercised at a price of $2.5625 per share.The price for each acquisition was paid from Mr. Niemiec's personal funds. (c)On November 13, 2009, Mr. Durkin acquired 2,500 shares of Common Stock through the exercise of stock options for an aggregate exercise price of $16,250, exercised at a price of $6.50 per share.On August 3, 2010, Mr. Durkin acquired 2,000 shares of Common Stock through the exercise of stock options for an aggregate exercise price of $5,125, exercised at a price of $2.5625 per share.The price for each acquisition was paid from Mr. Durkin's personal funds. Item 4. Purpose of Transaction. On September 16, 2010, Mr. Durkin and Mr. Niemiec resigned from the Company's Board of Directors. SCHEDULE13D CUSIP No.291005 10-6 Page12of 14 Pages Pursuant to the Amended and Restated Shareholders Agreement dated March 29, 2007, as amended(the "Amended Shareholders Agreement"), among Apollo Real Estate Investment Advisors III, L.P., Apollo Real Estate Investment Advisors IV, L.P. and certain of their affiliates (together the "Apollo Shareholders"), the Saratoga Shareholders, and Daniel R. Baty and certain of his affiliates (the "Baty Shareholders") the Apollo Shareholders, the Saratoga Shareholders and the Baty Shareholders agreed to vote their shares to elect to the Company's Board of Directors one representative designated by the Apollo Shareholders, one representative designated by the Saratoga Shareholders and one representative designated by the Baty Shareholders so long as each shareholder group beneficially owns at least 5% of the Company's outstanding shares or one-half of the amount of shares beneficially owned by the shareholder group immediately following the closing of the merger transaction.In addition, each of the shareholders who are parties to the Amended Shareholders Agreement have agreed that, in the event that the shareholder proposes to transfer (other than certain permitted transfers, including sales pursuant to a registration statement under the Securities Act, transfers to the limited partners or owners of certain shareholders that are entities, and transfers pursuant to gifts and bequests or to certain family members) more than thirty percent of the shares beneficially owned by the shareholder in a transaction or series of related transactions, then the other shareholders shall have the right to participate in such transfer on a pro rata basis.The Amended Shareholders Agreement will terminate with respect to any shareholder who is a party to the agreement at such time as the shareholder owns less than a certain level of ownership.The Amended Shareholders Agreement may also be terminated with the unanimous written consent of the shareholders who are party to the agreement.Since 1999, Mr. Durkin has been nominated and elected to the Company’s Board of Directors under the Amended Shareholders Agreement, and the prior existing arrangement between the Company and the Saratoga Shareholders, as the representative of the Saratoga Shareholders.With the resignation of Mr. Durkin from the Company's Board of Directors, a vacancy exists for the representative designated by the Saratoga Shareholders.The Saratoga Shareholders have not permanently waived their right to designate a representative under the Amended Shareholders Agreement. Except as described in this Statement, as of the date hereof, the Saratoga Shareholders have not formulated any specific plans or proposals which relate to or would result in: (a) the acquisition by any person of additional securities of the Company or the disposition of securities of the Company; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation involving the Company; (c) a sale or transfer of a material amount of assets of the Company; (d) any change in the present board of directors or management of the Company, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) any material change in the present capitalization or dividend policy of the Company; (f) any other material change in the Company's business or corporate structure; (g) changes in the Company's charter or bylaws or other actions which may impede the acquisition of control of the Company by any person; (h) causing a class of securities of the Company to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation (i) causing a class of equity securities of the Company to become eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended (the "Act"); or (j) any action similar to any of those enumerated above. SCHEDULE13D CUSIP No.291005 10-6 Page13of 14 Pages Item 5. Interest in Securities of Emeritus Corporation. (a) and (b) (i)Saratoga Partners, Saratoga Coinvestment, Saratoga Associates and Saratoga Management each beneficially own a total of 4,524,911 shares or 11.5% of the outstanding shares of Common Stock of the Company, consisting of 4,401,830 shares owned directly by Saratoga Partners, 117,492 shares owned directly by Saratoga Coinvestment and 5,589 shares owned directly by Saratoga Management. (ii)Mr.Birkelund beneficially owns a total of 4,505,318 shares or 11.4% of the outstanding shares of Common Stock of the Company, consisting of 103,488shares owned directly and 4,401,830 shares owned by Saratoga Partners, which is an affiliate of Mr. Birkelund. (iii)Mr.Durkin beneficially owns a total of 4,579,879 shares or 11.6% of the outstanding shares of Common Stock of the Company consisting of 127,049shares owned directly, 4,401,830 shares owned by Saratoga Partners, which is an affiliate of Mr. Durkin, and 51,000 shares issuable upon exercise of options received in connection with his service as a director of the Company. (iv)Mr.Niemiec beneficially owns a total of 103,908 shares or 0.3% of the outstanding shares of Common Stock of the Company consisting of 52,908shares owned directly and 51,000 shares issuable upon exercise of options received in connection with his service as a director of the Company. (v)Mr.Oberbeck beneficially owns 4,582,076shares of Common Stock or 11.6% of the outstanding shares of Common Stock of the Company consisting of 57,165 shares owned directly and 4,524,911 shares owned by the Saratoga Shareholders, all of which entities are affiliates of Mr. Oberbeck. (c)See responses at item 3(b) and 3(c) above. (d)Not applicable. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of Emeritus Corporation. See Item 4. Item 7. Material to Be Filed as Exhibits. None. SCHEDULE13D CUSIP No.291005 10-6 Page14of 14 Pages SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct as of September21, 2010. Saratoga Partners IV, L.P. Saratoga Coinvestment IV LLC Saratoga Management Company LLC Saratoga Associates IV LLC John P. Birkelund Charles P. Durkin, Jr. David W. Niemiec Christian L. Oberbeck Signed on behalf of each of the above By:/s/ RICHARD A. PETROCELLI RichardA. Petrocelli, Attorney-in-Fact
